Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16, and 18-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakino et al., U.S. Patent Publication 2010/0222900 (hereinafter “Kakino”).
In Reference to Claim 1:
Kakino discloses a hydraulic system, the hydraulic system comprising: a hydraulic monitoring control unit (11) configured to receive an operational signal (See, Paragraph [0032]:  wherein a feedback signal processing unit of the control unit gets signals for the morots pressure information and position of the actuators) from a sub-system of a vehicle and control flow of hydraulic fluid to actuators of components of the vehicle based on the operational signal, and wherein the hydraulic monitoring control unit is configured to bypass the flow of the hydraulic fluid in relation to a subset of the actuators in response to the operational signal indicating an altered operational state of the sub-system (See, Paragraph [0060-0062]). 
In Reference to Claim 2: 
Kakino further discloses wherein the hydraulic monitoring control unit is configured to refrain from bypassing the flow of the hydraulic flow in relation to the subset of the actuators in response to the operational signal indicating a normal operational state of the sub-system. See, Paragraph [0060-0062] which discloses how the system does not bypass during normal operational state. 
In Reference to Claim 3: 
Kakino further discloses comprising one or more pumps fluidly coupled to the actuators through a fluid circuit, wherein the one or more pumps are configured to circulate the hydraulic fluid with respect to the actuators. See, Figure 4. ‘
In Reference to Claim 4: 
Kakino further discloses wherein the components comprise: at least one of ailerons, spoilers, flaperons or wings of an aircraft; elevators of a horizontal stabilizer of the aircraft; and a rudder of a vertical stabilizer of the aircraft. See, Figure 2.  Examiner notes that should one of those components be absent it is inherent that Kakinos system would provide control to it as it is known that these components are all actuated by actuators with redundant circuits as regulated by the industry. 
In Reference to Claim 5: 
Kakino further discloses comprising one or more valves in fluid communication with the actuators, wherein the hydraulic monitoring control unit is configured to control the one or more valves to control the flow of hydraulic fluid to the actuators of the components. See, Figure 4. 
In Reference to Claim 6: 
Kakino further discloses wherein the sub-system comprises at least one engine. See, Figure 3 which is applying to the gimbals of a rocket engine. 
In Reference to Claim 7: 
Kakino further discloses wherein the sub-system comprises at least one pump. See, Figure 4. 
In Reference to Claim 10: 
Kakino discloses a method comprising: receiving, by a hydraulic monitoring control unit (11) , an operational signal from a sub-system of a vehicle (See, Paragraph [0032]:  wherein a feedback signal processing unit of the control unit gets signals for the morots pressure information and position of the actuators); and controlling, by the hydraulic monitoring control unit, flow of hydraulic fluid to actuators of components based on the operational signal, wherein said controlling comprises bypassing the flow of the hydraulic fluid in relation to a subset of the actuators in response to the operational signal indicating an altered operational state of the sub- system (See, Paragraph [0060-0062]).
In Reference to Claim 11: 
Kakino further discloses wherein the hydraulic monitoring control unit is configured to refrain from bypassing the flow of the hydraulic flow in relation to the subset of the actuators in response to the operational signal indicating a normal operational state of the sub-system. See, Paragraph [0060-0062] which discloses how the system does not bypass during normal operational state. 
In Reference to Claim 12: 
Kakino further discloses fluidly coupling one or more pumps fluidly to the actuators through a fluid circuit; and circulating, by the one or more pumps, the hydraulic fluid with respect to the actuators. See, Figure 4. 
In Reference to Claim 13: 
Kakino further discloses wherein the components comprise: at least one of ailerons, spoilers, flaperons or wings of an aircraft; elevators of a horizontal stabilizer of the aircraft; and a rudder of a vertical stabilizer of the aircraft. See, Figure 2.  Examiner notes that should one of those components be absent it is inherent that Kakinos system would provide control to it as it is known that these components are all actuated by actuators with redundant circuits as regulated by the industry. 

In Reference to Claim 14:
Kakino further wherein said controlling further comprises controlling one or more valves to control the flow of hydraulic fluid to the actuators of the components. See, Figure 4.
In Reference to Claim 15: 
Kakino further discloses wherein the sub-system comprises at least one engine. See, Figure 3 which is applying to the gimbals of a rocket engine.
In Reference to Claim 16: 
Kakino further discloses wherein the sub-system comprises at least one pump. See, Figure 4. 
In Reference to Claim 18:
Kakino discloses an aircraft (Figure 2) comprising: a sub-system (see, Subsystems in Figure 2); components; actuators operatively coupled to the components (See, Figure 2 which illustrates actuators (not labeled but symbolically shown) ; and a hydraulic system comprising: one or more pumps (See, Figure 4)  fluidly coupled to the actuators through a fluid circuit, wherein the one or more pumps are configured to circulate the hydraulic fluid with respect to the actuators; and a hydraulic monitoring control unit (11) configured to receive an operational signal from the sub-system of the aircraft and control flow of hydraulic fluid to the actuators based on the operational signal, wherein the hydraulic monitoring control unit is configured to bypass the flow of the hydraulic fluid in relation to a subset of the actuators in response to the operational signal indicating an altered operational state of the sub-system, and wherein the hydraulic monitoring control unit is configured to refrain from bypassing the flow of the hydraulic flow in relation to the subset of the actuators in response to the operational signal indicating a normal operational state of the sub-system (See, Paragraph [0060-0062]).
In Reference to Claim 19: 
	Kakino discloses wherein the sub-system comprises at least one engine (Examiner notes its inherent that the engine is present as it is an airplane) , and wherein the components comprise: at least one of ailerons, spoilers, flaperons or wings of the aircraft; elevators of a horizontal stabilizer of the aircraft; and a rudder of a vertical stabilizer of the aircraft. See, Figure 2 which illustrates the components of ailerons, spoilers and elevators and if not all shown it is inherent that these components of an aircraft utilize actuators and therefore would be part of Kakino’s control system. 
Allowable Subject Matter
Claim 8, 9, 17, and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the hydraulic circuit configuration between the valves, actuator, inlet and outlet as disclosed by claims 8, 17 and 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 10, 479,484 and 10,183,739 both disclose monitoring sub systems of an airplane which adjust hydraulic flow paths during failure of components of the subsystem. Both references would be sufficient to meet the independent claims of the application as currently recited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745